Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 3/12/21.
Original claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10979369. Although the claims at issue are not identical, they are not patentably distinct from each other because  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a .
In further details in claims 1-20 of the instant application is compared with the claims 1-20 of U.S .Patent No. 10979369 (see the table below). The comparison  reveal the claims instant application and Patented claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the Patented claims These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.







Instant Application 17/200-572 
21. A system comprising: at least one memory containing instructions; and at least one processor configured to execute the instructions to perform operations comprising: 

receiving a request to construct a first email message, the request including an identifier of a first target; 
receiving a feedback indication concerning the first email message sent to the first target, the first email message constructed using a first template and associated with a first context; 
updating, in response to receiving the feedback indication, a feedback value for the first email message; 



updating, using the updated feedback value and the identifier, a machine learning model configured to recommend templates based on contexts; and 



constructing and providing a second email message using a second template recommended by the updated machine learning model for a second context. 


22. The system of claim 21, wherein the feedback indication indicates selection of a link in the first email message. 

23. The system of claim 21, wherein the first context includes descriptive data for a first target and interaction data for the first target. 

24. The system of claim 21, wherein updating a feedback value further comprises changing a negative feedback value into a positive feedback value. 

25. The system of claim 21, wherein the operations further comprise obtaining the updated feedback value upon satisfaction of time delay. 



27. The system of claim 21, wherein the machine learning model is updated to increase a probability of recommending the first template based on the first context. 

28. The system of claim 21, wherein updating a feedback value further comprises storing the first email message in a delay buffer. 

29. The system of claim 21, wherein constructing and providing the second email message further comprises: receiving a request to generate the second email message, the request including an identifier of the machine learning model and an identifier of a second target; retrieving, from at least one database, information for the second target, using the identifier of the second target; applying at least a portion of the information to the machine learning model to generate a template recommendation; constructing 

30. The system of claim 29, wherein constructing the second email message using the template recommendation further comprises retrieving, from a database storing a set of templates, the second template using the template recommendation. 

31. The system of claim of 29, wherein the operations further comprise retrieving a campaign definition that specifies the at least a portion of the information applied to the machine learning model. 

32. The system of claim 29, wherein the operations further comprise storing a negative feedback value for the second email message in a delay buffer with a delay time. 

33. The system of claim 32, wherein the negative feedback value is stored in the delay buffer in response to receiving a delivery indication for the first email. 



35. The system of claim 34, wherein the operations further comprise storing a negative feedback value for the first email message in a delay buffer with a delay time. 

36. The system of claim 34, wherein the operations further comprise retrieving a campaign definition that specifies the at least a portion of the information applied to the machine learning model. 



38. The system of claim 34, wherein the operations further comprise: receiving a feedback indication concerning the first email message; and updating, in response to receiving the feedback indication, the negative feedback value for the first email message in the delay buffer to a positive feedback value. 

39. The system of claim 38, where in the operations further comprise: updating the machine learning model using the positive feedback value; and constructing and providing a second email message using the updated machine learning model. 

40. A non-transitory computer readable medium containing instructions that, when executed by at least one processor of a system, cause the system to perform operations comprising: receiving a feedback indication concerning a first email message sent to a first target, the first email message constructed using a first template and associated with a first context, the feedback indication 
U S PATEN NO.  10979369
1. A system comprising: at least one memory containing instructions; and at least one processor configured to execute the instructions to perform operations comprising: 

receiving a feedback indication concerning an email message sent to a target, the email message constructed using a first template and associated with a first context, the feedback indication including a recommendation identifier; 



updating, in response to receiving the feedback indication, a feedback value for the email message stored in a delay buffer; 
obtaining the updated feedback value upon satisfaction of a time delay condition; 
updating, using the updated feedback value and the recommendation identifier, a machine learning model configured to recommend templates based on contexts; and 



constructing and providing a second email message using a second template recommended by the updated machine learning model for a second context. 
 

2. The system of claim 1, wherein the feedback indication indicates selection of a link in the email message. 
 

3. The system of claim 1, wherein the first context includes descriptive data for a first target and interaction data for the first target. 
 

4. The system of claim 1, wherein updating a feedback value further comprises changing a negative feedback value into a positive feedback value. 
 

5. The system of claim 1, wherein the time delay condition is satisfied when a 
 

6. The system of claim 1, wherein the time delay condition is satisfied when a time between 8 and 30 hours has elapsed since mailing of the email message. 
 

7. The system of claim 1, wherein the machine learning model is updated to increase a probability of recommending the first template based on the first context. 
 

8. The system of claim 1, wherein the machine learning model is a contextual bandit model. 
 

9. The system of claim 1, wherein constructing and providing the second email message further comprises: receiving a request to generate the second email message, the request including an identifier of the machine learning model and an identifier of a second target; retrieving, from at least 
 

10. The system of claim 9, wherein constructing the second email message using the template recommendation further comprises retrieving, from a database storing a set of templates, the second template using the template recommendation. 
 

11. The system of claim of 9, wherein the operations further comprise retrieving, using the machine learning model identifier, a campaign definition that specifies the at least a portion of the information applied to the machine learning model. 
 


 

13. The system of claim 12, wherein the negative feedback value is stored in the delay buffer in response to receiving a delivery indication for the email. 
 

14. A system comprising: at least one memory containing instructions; and at least one processor configured to execute the instructions to perform operations comprising: receiving a request to generate an email message, the request including an identifier of a machine learning model and an identifier of a target; retrieving, from at least one database, information for the target, using the identifier of the target; applying at least a portion of the information to the identified machine learning model to generate a template recommendation; constructing the email message using the template recommendation; storing a negative feedback value for the email message in a delay buffer with a delay 
 

15. The system of claim 14, wherein the machine learning model is a contextual bandit model. 
 

16. The system of claim 14, wherein the operations further comprise retrieving, using the machine learning model identifier, a campaign definition that specifies the at least a portion of the information applied to the machine learning model. 
 

17. The system of claim 14, wherein the delay time is between 8 and 30 hours. 
 

18. The system of claim 14, wherein the operations further comprise: receiving a feedback indication concerning the email message; and updating, in response to receiving the feedback indication, the negative feedback value for the email message in the delay buffer to a positive feedback value. 
 

19. The system of claim 18, where in the operations further comprise: updating the machine learning model using the positive feedback value; and constructing and providing a second email message using the updated machine learning model. 
 

20. A non-transitory computer readable medium containing instructions that, when executed by at least one processor of a system, cause the system to perform operations comprising: receiving a feedback indication concerning an email message sent to a target, the email message constructed using a first template and associated with a first context, the feedback indication including a recommendation identifier; updating, in response to receiving the feedback indication, a feedback value for the email message stored in a delay buffer; obtaining the updated feedback value upon satisfaction of a time delay condition; updating, using the updated feedback data and the recommendation identifier, a machine learning model configured to recommend templates 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456